UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                               No. 98-50915
                             Summary Calendar
                          _____________________

                        UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     versus

                                ROBER KHAZEL,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (DR-98-CR-150-ALL)
_________________________________________________________________

                                May 28, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Rober     Khazel   challenges    the     sufficiency    of   the   evidence

supporting his bench trial conviction for unlawful entry at a time

and place other than as designated by immigration officials, in

violation of 8 U.S.C. § 1325(a)(1).            We AFFIRM.

                                       I.

     Khazel consented to a bench trial before a magistrate judge.

Border Patrol Agent Kemmett testified that, on 8 February 1998, he

responded to a call from a rancher at the Petty Ranch, located

approximately     two   miles   north   of     the   Rio    Grande   River   and


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
approximately 40 miles west of Laredo, Texas, the nearest port of

entry   between    the   United   States    and   Mexico.   The   Agent   had

previously investigated unlawful entries into the United States at

the Petty Ranch and knew the area to be extremely active.

     The ranch foreman took the Agent to the main hunting camp

where   the    Agent     saw   three   individuals,     including   Khazel,

voluntarily exit a small building. Khazel’s clothing was torn, and

he was not wearing shoes or socks.           Agent Kemmett testified that

Agents often encounter illegal aliens whose clothing has been torn

or ripped from going through brush and climbing over fences.

     The Agent approached Khazel and questioned him in English.

The Agent testified that Khazel’s English was “okay” and that they

communicated enough to “joke around” and to form sentences.

     The Agent inquired as to Khazel’s citizenship, to which Khazel

responded that he was “from Syria”.         The Agent asked Khazel “if he

had crossed the river” and had “come from Mexico”, to which Khazel

replied “yes”.     To determine whether Khazel had been inspected by

an immigration inspector, the Agent “asked him if he had, after he

crossed the river[,] ... talked to a person wearing a green shirt

or a white shirt”.        (According to the prosecutor, “[e]verybody

knows green shirt is Border Patrol, white shirt is Immigration

Inspector”.)      The Agent arrested Khazel and took him to a Border

Patrol Station where an interpreter read Khazel his rights. Khazel




                                    - 2 -
did not have a passport or visa, and had no documents indicating

that he had entered through a port of entry.




                              - 3 -
     The Government offered no other evidence.               Nor did Khazel

present any evidence. The magistrate judge found Khazel guilty and

sentenced him to 30 days’ imprisonment (served prior to trial).

Khazel appealed to the district court, challenging the sufficiency

of the evidence.     The district court affirmed.

                                      II.

     Khazel      contends   that    his     uncorroborated   statements     are

insufficient evidence of his guilt, and that the Government did not

present sufficient independent evidence to prove that he committed

a crime or to establish the trustworthiness of his admissions.

Khazel properly preserved his objection to the sufficiency of the

evidence by moving for a judgment of acquittal at the end of the

Government’s case-in-chief and by renewing the motion at the close

of all the evidence.”

     “In reviewing the sufficiency of the evidence in a bench

trial, we must affirm the conviction if there is substantial

evidence.”    United States v. Ybarra, 70 F.3d 362, 364 (5th Cir.

1995),   cert.    denied,   517 U.S. 1174   (1996).   “The   test    for

evidential sufficiency is whether any substantial evidence supports

the finding of guilty and whether the evidence is sufficient to

justify the trial judge, as trier of the facts, in concluding

beyond a reasonable doubt that the defendant was guilty.”                   Id.

(internal quotation marks, brackets, and citation omitted).                In

making that determination, we “view all evidence in the light most

favorable to the government and defer to all reasonable inferences

drawn by the trial court”.         Id.


                                     - 4 -
     To obtain a conviction for unlawful entry in violation of 8

U.S.C. § 1325, the Government had the burden of proving (1) that

Khazel was an alien; (2) that he entered the United States; and (3)

that he entered unlawfully at a time or place other than as

designated by immigration officers.            8 U.S.C. § 1325(a)(1); see

United States v. Flores-Peraza, 58 F.3d 164, 168 (5th Cir. 1995)

(Government must prove how the entry was effected), cert. denied,

516 U.S. 1076 (1996).

                                        A.

     An accused may not be convicted solely on the basis of his own

confession.    United States v. Micieli, 594 F.2d 102, 108 (5th Cir.

1979); see Opper v. United States, 348 U.S. 84, 93 (1954); Smith v.

United States, 348 U.S. 147, 152 (1954).            “This is especially true

when ‘the admission is made after the fact to an official charged

with investigating the possibility of wrongdoing, and the statement

embraces an element vital to the Government’s case’.”                 Ybarra, 70
F.3d at 365.     If a defendant’s confession is central to an element

of the Government’s case, it must be corroborated.               See id.       The

independent evidence introduced to corroborate a confession is

sufficient if it establishes “the truth, trustworthiness, and

reliability    of     the   accused’s   statement    to   the    investigating

authorities”.       See Micieli, 594 F.2d at 109 (citation omitted).

“‘The corroborative evidence alone need not prove the defendant’s

guilt   beyond    a    reasonable   doubt,    ...    as   long   as    there    is

substantial      independent    evidence     that   the   offense     has   been

committed, and the evidence as a whole proves beyond a reasonable


                                    - 5 -
doubt that the defendant is guilty....’”          Ybarra, 70 F.3d at 365

(citing United States v. Garth, 773 F.2d 1469, 1479 (5th Cir.

1985), cert. denied, 476 U.S. 1140 (1986)); see also Micieli, 594
F.2d at 108-09.

      The record contains evidence sufficient to establish the

trustworthiness and reliability of Khazel’s statements to Agent

Kemmett.    Khazel was found in a remote area close to the border,

far from any town or port of entry.       He did not have a passport or

other documents indicating that he entered the United States

legally.    Khazel’s clothing was torn in a manner consistent with

going through brush and climbing over fences.           This independent

evidence is sufficient to corroborate the truthfulness of Khazel’s

statement that he was from Syria and had entered the United States

from Mexico by crossing the Rio Grande River.         See Ybarra, 70 F.3d

at 365; see also United States v. Lopez-Garcia, 683 F.2d 1226,

1228-29 (9th Cir. 1982) (upholding § 1325 conviction because

independent    circumstantial     evidence      corroborated    defendant’s

confession that he entered United States illegally), cert. denied,

459 U.S. 1174 (1983).

      Khazel contends that his statements are unreliable because he

has limited ability to communicate in English.             Agent Kemmett

testified that Khazel’s English was “okay” and that Khazel was able

to   form   sentences.   Khazel    did    not   cross-examine    the   Agent

regarding that statement.   Although Khazel required the aid of an

interpreter at trial, he offered no evidence to suggest that he did

not understand his conversation with the Agent. Accordingly, there


                                  - 6 -
is sufficient evidence that Khazel’s statements to the Agent were

reliable.

                                          B.

     Khazel contends that, even if his confession is considered,

the evidence does not prove beyond a reasonable doubt that he is an

alien   or   that    he    unlawfully     entered      the    United    States.      We

disagree.

     The evidence that Khazel admitted to entering the United

States from       Mexico    by   crossing      the    Rio    Grande    River   without

speaking to a person wearing a green shirt or a white shirt,

together with the evidence that Khazel, who did not have a passport

or other documents to show that he entered the country lawfully,

was found in a remote area, near the border, far from a port of

entry, wearing torn clothing, is sufficient to establish beyond a

reasonable doubt that Khazel unlawfully entered the United States.

See United States v. Arriaga-Segura, 743 F.2d 1434, 1435-36 (9th

Cir. 1984) (circumstantial evidence that defendants were stopped

near Mexican border, more than 12 miles from the nearest port of

entry   in   an     area   known   for     alien      smuggling,       without    entry

documents, was sufficient to establish defendants’ unlawful entry).

     There was also sufficient evidence that Khazel was an alien.

Khazel stated,       in    response   to    the      Agent’s    inquiry    about    his

citizenship, that he was “from Syria”; he had recently crossed the

border illegally; he failed to claim United States citizenship; and

he lacked a passport or other entry documents.

                                         III.


                                        - 7 -
For the foregoing reasons, the judgment is

                                             AFFIRMED.




                         - 8 -